Title: From Benjamin Franklin to Gabriel Johonnot, 18 October 1781
From: Franklin, Benjamin
To: Johonnot, Gabriel


Sir,
Passy, Oct. 18. 1781.
Enclosed is a Letter I have just receiv’d for you under my Cover from Sweden. There is another for your Son which I shall forward. I suppose you have heard of his safe arrival at Geneva, & of his Welfare, of which he has acquainted me.
I would advise you not to depend in the least on obtaining a Passage in a Ship of War. The Permitting them to take Passengers is found inconvenient, sometimes to the Government as it discovers the Destination of Ships which it may be proper to conceal; at other times to the Passenger, who after waiting long for the sailing of the Ship finds her Destination changed. I have been counselled therefore never to make or encourage such Applications. I have the honour to be, with great Esteem, Sir, &
Col. Johonnot.
